Motion for order of consolidation denied as unnecessary.
Motions to dispense with printing of exhibits and with service of copies of record upon parties not having filed brief or argued in Appellate Division granted to the extent that the original exhibits may be handed up and one copy only of the record on appeal be served on the attorneys for each party respondent.
Cross motion denied except to the extent that defendants-respondents may on the argument of the appeal renew the contention that plaintiff-appellant Berman is not a party in interest.